DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/29/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/2/2022.
The specification was received on 4/29/2022. This specification is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10569015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Woodhouse on 5/18/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 17 has been amended as follows:
17. A method of controlling a portable infusion pump system, comprising: 
receiving a user's voice input that is indicative of a task associated with using a portable infusion pump system, wherein the voice input comprises a user estimate of an amount of carbohydrates that has been or will be consumed by the user and an instruction to deliver a bolus; 
determining a suggested bolus dosage using at least the user estimate of the amount of carbohydrates; 
in response to receiving the voice input, displaying, on a display screen, the suggested bolus dosage; 
prompting a user to confirm or deny the suggested bolus dosage through manual interaction with a touchscreen or one or more buttons of a user interface, wherein if the user denies the suggested bolus dosage, the user is presented with an option to manually input or verbally speak a specific number of units for a bolus dosage; 
communicating said bolus dosage to control circuitry in the portable infusion pump system in response to confirmation of the suggested bolus dosage by the user; 
analyzing the received voice input to determine at least one textual transcript corresponding to the voice input; and 
identifying, using the at least one textual transcript, a numerical value of the amount of carbohydrateswherein the numerical value of the amount of carbohydrates

Claim 21 has been amended as follows:
21. The method of claim 20, further comprising prompting [[a]]the user via [[a]]the user interface to confirm the operation change of the portable infusion pump system in response to receiving the user input comprising the digital image.

Allowable Subject Matter
Claims 1-3, 17, 18 and 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6, previously presented, now cancelled, was previously indicated allowable if claim 6 is rewritten in an independent form in the office action mailed on 2/2/2022. Claim 1, as currently amended, is an independent form of previously presented, now cancelled, claim 6. 
Claims 2-3 and 23-32 being dependent on claim 1 are also allowed.

Claim 35, previously presented, now cancelled, was previously indicated allowable if claim 35 is rewritten in an independent form in the office action mailed on 2/2/2022. Claim 17, as currently amended, is an independent form of previously presented, now cancelled, claim 35.
Claims 18-22, 33 and 34 being dependent on claim 17 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 12, lines 1-6, filed 4/29/2022, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1 and 17 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783